DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an application dated on December 3, 2020.  Claims 1-9 are pending.  All pending claims are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 1 is illustrative of the claimed invention and recites: 
1.    (Original) A credit guarantee system configured to grant credit to an alias, comprising: a user device of a user who wants to use an alias which can be connected to a network;


wherein when the provider device receives from the user device a notice of the third party device to which a guarantee notification for guaranteeing the credibility needs to be sent, the provider device issues to the third party device the guarantee notification to the effect that the credibility of the alias has been confirmed.
The invention as claimed recites an abstract idea of funds transfer a method of organizing human activity, whereby transaction details are exchanged between transacting parties or sources.   It can also be considered a mental process practically with the human mind since it entails making evaluations of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. user device, provider device and network see App. specification, paras. 0021-0024).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components (e.g. user device, provider device) for transmitting or and displaying data.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. 
Further, the dependent claims 2-9, for example, recite additional details about the conditions under which the transfer of information is performed, however the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components (e.g. general purpose computer systems) to evaluate the submitted data based on predefined conditions.  
The dependent claims provide additional descriptions of the components of the claimed invention in a manner that merely refines and further limits the abstract idea of independent claims 1 and does not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims are patent-ineligible.  
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-9 are not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch, USP Pub. No. 20150088754
As to claim 1 (Original) Kirsch discloses A credit guarantee system configured to grant credit to an alias, comprising: 
a user device of a user who wants to use an alias which can be connected to a network (Kirsch, Fig. 2 element 202);
Kirsch, Fig. 2); and a third party device which can be connected to the network and can communicate with the user device and the provider device,(Kirsch, Fig. 2)
wherein when the provider device receives from the user device a notice of the third party device to which a guarantee notification for guaranteeing the credibility needs to be sent, the provider device issues to the third party device the guarantee notification to the effect that the credibility of the alias has been confirmed (Kirsch, para. 0583 - . “…the identity service/repository may be operated by OneID. The input field may comprise a OneID button. The user then clicks on the OneID button which sends an initial command to a OneID app (306). The OneID app engages in a series of transactions with the webpage to secure a mutual authorization (308). After securing a mutual authorization, the webpage sends a message to the OneID app to tell the user to call a URI that is returned (310). The OneID app sends a message to the user's browser indicating that the browser should load the included URI (312).”).
As to claim 2. (Original) Kirsch discloses the credit guarantee system according to Claim 1, wherein the alias includes first specific information uniquely assigned by the provider to the user (Kirsch, paras. 0051-0052).
As to claim 3 (Currently Amended) The credit guarantee system according to Claim Kirsch, paras. 0051-0053).
As to claim 4 (Currently Amended) The credit guarantee system according to Claim 1, wherein 
an application provided by the provider to use the credit guarantee system is installed in the user device, wherein the application has unique identification information which is not made public(Kirsch, paras. 0581-0583; see also Figs. 2-3), 
the user device notifies the provider device of authentication information containing the unique identification information when requesting the provider device for the guarantee notification(Kirsch, paras. 0581-0583; see also Figs. 2-3), and the provider device issues the guarantee notification to the third party device if an authentication is cleared based on: the authentication information which the user device notified when requesting for the guarantee notification; and authentication information which includes the unique identification information and is registered in the provider device. (Kirsch, paras. 0581-0583; see also Figs. 2-3).
As to claim 5 (Currently Amended) Kirsch discloses the credit guarantee system according Claim 1, wherein confirming the credibility of the alias includes confirming an address of the user, and the guarantee notification guarantees that the address of the user who uses the alias has been confirmed(Kirsch, paras. 0581-0583; see also Figs. 2-3).
As to claim 6 (Currently Amended) Kirsch discloses the credit guarantee system according to Claim 1, wherein confirming the credibility of the alias includes confirming an identity of the user, and the guarantee notification guarantees that the identity of the user who uses the alias has been confirmed(Kirsch, paras. 0581-0583; see also Figs. 2-3).
As to claim 7 (Currently Amended) Kirsch discloses the credit guarantee system according to Claim 1, wherein at least one of a name, an address, an email address and a telephone number of the user is registered in the provider device, and when a request for the guarantee notification includes an order to present the at least one of the name, the address, the email address and the telephone number of the user to the third party, the provider device presents the at least one of the name, the address, the email address and the telephone number of the user when issuing the guarantee notification. (Kirsch, paras. 0581-0583; see also Figs. 2-3).
As to claim 8 (Currently Amended) Kirsch discloses the credit guarantee system according to Claim 1, wherein the provider device is provided for each predetermined area, and the alias includes third specific identification uniquely assigned to the provider device that has registered the alias(Kirsch, paras. 0581-0583; see also Figs. 2-3)..
As to claim 9 (Currently Amended) Kirsch discloses the credit guarantee system according to Claim 1, wherein when a change has occurred in contents of which credibility has been confirmed after the issuance of the guarantee notification, the provider device issues to the third party device which received the guarantee notification a notification to the effect that the change has occurred in the contents of which the credibility has been confirmed. (Kirsch, paras. 0581-0583; see also Figs. 2-3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696